UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July , 2012 Perusahaan Perseroan (Persero) PT TELEKOMUNIKASI INDONESIA, TBK (Translation of registrant’s name into English) Jalan Japati No. 1 Bandung-40133 INDONESIA (Address of principal executive office) [Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.] Form 20-F þ Form 40-F ¨ [Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934] Yes ¨ No þ [If “yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ] SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Perusahaan Perseroan (Persero) PT TELEKOMUNIKASI INDONESIA,TBK (Registrant) Date July 30 , 2012 By /s/ Agus Murdiyatno (Signature) Agus Murdiyatno Vice President Investor Relation PERUSAHAAN PERSEROAN (PERSERO) P.T. TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2012 (UNAUDITED) AND DECEMBER 31, 2011 (AUDITED) AND SIX MONTHS PERIOD ENDED JUNE 30, 2(UNAUDITED) PERUSAHAAN PERSEROAN (PERSERO) P.T. TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES JUNE 30, 2012 (UNAUDITED) AND DECEMBER 31, 2011 (AUDITED) AND SIX MONTHS PERIOD ENDED JUNE 30, 2(UNAUDITED) TABLE OF CONTENTS Page Consolidated Financial Statements Consolidated Statements of Financial Position 1-2 Consolidated Statements of Comprehensive Income 3 Consolidated Statements of Changes in Equity 4-5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7-110 Table of Content PERUSAHAAN PERSEROAN (PERSERO) P.T. TELEKOMUNIKASI INDONESIA Tbk AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL POSITION JUNE 30, 2012 (UNAUDITED) AND DECEMBER 31, 2011 (AUDITED) (Figures in tables are presented in billions of Rupiah) June 30, December 31, Notes ASSETS CURRENT ASSETS Cash and cash equivalents 2c,2e,3,36 8,582 9,634 Available-for-sale financial assets 2c,2u,36 349 361 Trade receivables 2c,2g,2u,4, 28,36 Related parties 1,440 932 Third parties 4,115 3,983 Other receivables 2c,2g,36 259 335 Inventories 2h,5,28 710 758 Advances and prepaid expenses 2c,2i,6,36 3,029 3,294 Claims for tax refund 2t,30 656 371 Prepaid taxes 2t,30 218 787 Assets held for sale 2j,7 516 791 Other current assets 2c 5 12 Total Current Assets 19,879 21,258 NON-CURRENT ASSETS Long-term investments - net 2f,8 220 235 Property, plant and equipment 2l,2m,9,15,16,19,38 74,506 74,897 Prepaid pension benefit costs 2c,2s,33,36,46 1,013 991 Advances and other non-current assets 2c,2n,10,36,40 4,187 3,817 Intangible assets 2d,2k,11 1,658 1,789 Deferred tax assets 2t,30 73 67 Total Non-current Assets 81,657 81,796 TOTAL ASSETS See accompanying notes to consolidated financial statements, which form an integral part of the consolidated financial statements. F-1 Table of Content PERUSAHAAN PERSEROAN (PERSERO) P.T. TELEKOMUNIKASI INDONESIA Tbk AND
